

 
 
 
 
Exhibit 10.3



CHATHAM LODGING TRUST
                                        
Long Term Incentive Plan Unit Award Agreement




THIS LTIP UNIT AWARD AGREEMENT (the “Agreement”), dated as of the 1st day of
June, 2015, governs the Long Term Incentive Plan Unit Award granted by CHATHAM
LODGING TRUST, a Maryland real estate investment trust (the “Company”), to
DENNIS CRAVEN (the “Participant”), in accordance with and subject to the
provisions of the Company’s 2015 Multi-Year Performance-Based Equity Incentive
Plan (the “Plan”) and the Agreement of Limited Partnership, dated as of April
21, 2010, as amended through the date hereof (the “Partnership Agreement”) of
Chatham Lodging, L.P., a Delaware limited partnership (“Chatham OP”). A copy of
the Plan has been made available to the Participant. All terms used in this
Agreement that are defined in the Plan have the same meaning given them in the
Plan.


1.    Grant of LTIP Unit Award. In accordance with the Plan, and effective as of
June 1, 2015 (the “Date of Grant”), the Company granted to the Participant,
subject to the terms and conditions of the Plan and this Agreement, a Long Term
Incentive Unit Award of 53,157 Class A Performance Long Term Incentive Plan
Units (the “LTIP Unit Award”).


2.    Performance Vesting. The Participant’s interest in the Units covered by
this LTIP Unit Award shall become vested and non-forfeitable (“Vested”) based on
the attainment of absolute and relative Total Shareholder Return (“TSR”)
hurdles. The awards granted pursuant to the LTIP Unit Award are subject to two
separate performance measurements based on TSR, with 60% of the award (the
"Absolute Award") based solely on the Company’s Absolute TSR Component and 40%
of the award (the "Relative Award") measured by the Company's Relative TSR
Component (the "Relative TSR Component"). Subject to the TSR hurdle for the
Absolute Award and achievement of the relative TSR percentile for the Relative
Award, the LTIP Unit Award vests as follows:


(a)    The Participant’s interest in the number of Units that most nearly equals
(but does not exceed) one-half of the Units covered by this LTIP Unit Award
shall be Vested on June 1, 2018, in an amount determined pursuant to the
Absolute Award and Relative Award calculations.


(b)    If an LTIP Unit Award is earned per the Absolute Award and/or Relative
Award calculations, the Participant’s interest in the number of Units that most
nearly equals (but does not exceed) one-quarter of the Units covered by the
Absolute and/or Relative Award shall be Vested on June 1, 2019.


(c)    If an LTIP Unit Award is earned per the Absolute Award and/or Relative
Award calculations, the Participant’s interest in the number of Units that most
nearly equals (but

1

--------------------------------------------------------------------------------



does not exceed) one-quarter of the Units covered by the Absolute and/or
Relative Award shall be Vested on June 1, 2020.


Except as provided in paragraph 3, Units covered by this LTIP Unit Award may
become Vested in accordance with this paragraph 2 only if the Participant
remains in the continuous employ of the Company or an Affiliate from the Date of
Grant until the applicable vesting date, i.e., June 1, 2018, June 1, 2019 or
June 1, 2020, as described above.


3.    Special Vesting Rules. Paragraph 2 to the contrary notwithstanding, the
Units covered by this LTIP Unit Award shall become Vested as follows:


(a)    The Participant’s interest in all of the Units covered by this LTIP Unit
Award, to the extent not previously Vested, shall become Vested on the date that
the Participant’s employment with the Company and its Affiliates terminates or
is terminated if (i) such termination occurs on or after June 1, 2018, (ii) the
Participant’s employment with the Company and its Affiliates terminates or is
terminated on account of the Participant’s death, Disability, a termination by
the Company without Cause or a termination by the Participant with Good Reason
and (iii) the Participant remains in the continuous employ of the Company or an
Affiliate from the Date of Grant until the date of such termination.


(b)    The Participant’s interest in all of the Units covered by this LTIP Unit
Award, to the extent not previously Vested, shall become Vested on a Control
Change Date if (i) such Control Change Date occurs on or before December 31,
2019 and (ii) the Participant remains in the continuous employ of the Company or
an Affiliate from the Date of Grant until the Control Change Date.


(c)    In the event of a Change in Control (as defined in the Participant’s
employment agreement), the LTIP Unit Award will be earned contingent upon the
attainment of a pro rata TSR hurdle for the Absolute Award and achievement of
the relative TSR percentile for the Relative Award based upon the in-place
formula and using the Change of Control as the end of measurement period.
Vesting continues to apply to awards earned upon a Change of Control, subject to
full acceleration upon termination without cause or resignation for good reason
within 18 months of the Change of Control.


4.    Forfeiture. Any Units covered by this LTIP Unit Award that have not become
Vested on or before the date that the Participant’s employment with the Company
and its Affiliates terminates or is terminated shall be forfeited on the date
that the Participant’s employment with the Company and its Affiliates terminates
or is terminated for any reason. If the Absolute Award or the Relative Award is
not earned as of June 1, 2018, then those Units shall be forfeited. No Units
covered by this LTIP Unit Award may become Vested after June 1, 2020. The
Participant shall have no further right or interest in any of the Units covered
by this LTIP Unit Award that are forfeited in accordance with the three
preceding sentences.



2

--------------------------------------------------------------------------------



5.    Transferability. Units covered by this LTIP Unit Award that have not
become Vested cannot be transferred. Units covered by this LTIP Unit Award may
be transferred, subject to the requirements of applicable securities laws, after
they become Vested.


6.    Distributions and Unitholder Rights. In consideration of the grant of this
award, the Participant agrees that: (i) the Units cannot be voted by the
Participant before the date that they become Vested (the “Vesting Date”); (ii)
10% of distributions made on the Units will be paid to the Participant as and
when Chatham OP makes such distributions; (iii) to the extent any of the Units
become Vested, Chatham OP will pay to the Participant a special distribution on
the Vesting Date in an amount equal to (x) the aggregate amount of distributions
that would have been received on such Vested Unit had the limitation described
in (ii) above not applied, minus (y) the aggregate amount of distributions
previously received pursuant to (ii) above on all Units that were issued to the
Participant on the date hereof, including any Units that did not vest on the
Vesting Date; and (iv) other than the distributions described in clauses (ii)
and (iii) of this sentence, no cash amount will be paid with respect to any of
the Units that do not become Vested. The Company shall retain custody of the
certificates evidencing the Units covered by this LTIP Unit Award (and any Units
received as a dividend or distribution on this LTIP Unit Award) until the date
the Units become Vested and the Participant hereby appoints the Company’s
Secretary as the Participant’s attorney in fact, with full power of
substitution, with the power to transfer to the Company and cancel any Units
covered by this LTIP Unit Award that are forfeited under Paragraph 4.


7.    Definitions. For purposes of this Agreement, the following terms have the
following definitions:


(a)    Cause means (i) the Participant’s failure to perform a material duty or
the Participant’s material breach of an obligation under an agreement with the
Company or a breach of a material and written Company policy other than by
reason of mental or physical illness or injury, (ii) the Participant’s breach of
a fiduciary duty to the Company, (iii) the Participant’s conduct that is
demonstrably and materially injurious to the Company, materially or otherwise or
(iv) the Participant’s conviction of, or plea of nolo contendre to, a felony or
crime involving moral turpitude or fraud or dishonesty involving assets of the
Company and that in all cases is described in a written notice from the Board
and that is not cured, to the reasonable satisfaction of the Board, within
thirty (30) days after such notice is received by the Participant.


(b)    Disability means that the Participant is “disabled” (as defined in Code
section 409A(a)(2)(c)).
(c)    Good Reason means (i) the Company’s material breach of an agreement with
the Participant or a direction from the Board that the Participant act or
refrain from acting which in either case would be unlawful or contrary to a
material and written Company policy, (ii) a material diminution in the
Participant’s duties, functions and responsibilities to the Company and its
Affiliates without the Participant’s consent or the Company preventing the
Participant from fulfilling or exercising the Participant’s material duties,
functions and responsibilities to the Company and its Affiliates without the
Participant’s consent, (iii) a material reduction in the

3

--------------------------------------------------------------------------------



Participant’s base salary or annual bonus opportunity or (iv) a requirement that
the Participant relocate the Participant’s employment more than fifty (50) miles
from the location of the Participant’s principal office on the Date of Grant,
without the consent of the Participant. The Participant’s termination shall not
be a termination with Good Reason unless the Participant gives the Board written
notice (delivered within thirty (30) days after the Participant knows of the
event, action, etc. that the Participant asserts constitutes Good Reason), the
event, action, etc. that the Participant asserts constitutes Good Reason is not
cured, to the reasonable satisfaction of the Participant, within thirty (30)
days after such notice and the Participant resigns effective not later than
thirty (30) days after the expiration of such cure period.


(d)    Total Shareholder Return (or TSR) is based on the initial share price
used for calculating the Company’s TSR of $27.98, which represents the Company’s
5-trading day trailing average stock price through May 29, 2015. To determine if
the Plan parameters have been satisfied at the end of the measurement period for
the Absolute TSR Component, the Company's stock price will be based on the
highest consecutive 30-trading day trailing average closing stock price achieved
within the final 120 days of such period. To determine if the Plan parameters
have been satisfied at the end of the measurement period for the Relative TSR
component, the Company's performance relative to the Index Companies will be
computed using average TSR data (prepared by a third party on a consistent basis
across all Index companies) through each day of the consecutive 30-trading day
period within the final 120 days of such period that results in the highest
level of achievement of the Relative TSR Component.




(e)    Absolute TSR Component means, Total Shareholder Return with 37.5% of the
Absolute Award earned if the Company achieves a 25% TSR over the measurement
period. That percentage increases on a linear basis with the full Absolute Award
being earned at a 50% TSR over the measurement period. For TSR performance below
25%, no portion of the Absolute Award will be earned.


(f)    Relative TSR Component means Total Shareholder Return relative to the
other companies (the "Index Companies") that were constituents of the SNL US
REIT Hotel Index (the "Index") during the entire measurement period. Under the
Relative TSR Component, 37.5% of the Relative Award is earned if the Company is
at the 50th percentile of the Index Companies at the end of the measurement
period. That percentage increases on a linear basis with the full Relative Award
earned if the Company is at the 75th percentile of the Index Companies at the
end of the measurement period. If the Company is below the 50th percentile of
the Index Companies at the end of the measurement period, no portion of the
Relative Award will be earned.


8.    No Right to Continued Employment. This Agreement and the grant of the LTIP
Unit Award does not give the Participant any rights with respect to continued
employment by the Company or an Affiliate. This Agreement and the grant of the
LTIP Unit Award shall not interfere with the right of the Company or an
Affiliate to terminate the Participant’s employment.



4

--------------------------------------------------------------------------------



9.    Incorporation of Plan. Notwithstanding anything herein to the contrary,
this LTIP Unit Award shall be subject to all of the terms and conditions of the
Plan and the Partnership Agreement.


10.    Taxes. The Partnership and the Participant intend that (i) the Units be
treated as a “profits interest” as defined in IRS Revenue Procedure 93-27, as
clarified by Revenue Procedure 2001-43, (ii) the issuance of such Units not be a
taxable event to the Partnership or the Participant as provided in such revenue
procedure, and (iii) the Partnership Agreement, the Plan and this Agreement be
interpreted consistently with such intent.


11.    Covenants. The Participant hereby covenants as follows:
    
(a)    So long as the Participant holds any of the Units, the Participant shall
disclose to Chatham OP in writing such information as may be reasonably
requested with respect to ownership of the Units as Chatham OP may deem
reasonably necessary to ascertain and to establish compliance with provisions of
the Internal Revenue Code of 1986, as amended (the “Code”), applicable to
Chatham OP or to comply with requirements of any other appropriate taxing
authority.


(b)    The Participant hereby agrees that it does not have the intention to
dispose of the Units within two years of receipt of such Units. Chatham OP and
the Participant hereby agree to treat the Participant as the owner of the Units
from the Date of Grant. The Participant hereby agrees to take into account the
distributive share of Chatham OP income, gain, loss, deduction, and credit
associated with the Units, as determined in accordance with the partnership
agreement, in computing the Participant’s income tax liability for the entire
period during which the Participant has the Units.


(d)    The Participant hereby recognizes that the IRS has proposed regulations
under Sections 83 and 704 of the Code that may affect the proper treatment of
the Units for federal tax purposes. In the event that those proposed regulations
are finalized, the Participant hereby agrees to cooperate with Chatham OP in
amending this Agreement and the Partnership Agreement, and to take such other
action as may be required, to conform to such regulations.


(e)    The Participant hereby recognizes that the U.S. Congress is considering
legislation that would change the federal tax consequences of owning and
disposing of Units.


12.    Governing Law. This Agreement shall be governed by the laws of the State
of Maryland except to the extent that Maryland law would require the application
of the laws of another State.


13.    Conflicts. In the event of any conflict between the provisions of the
Plan as in effect on the Date of Grant and this Agreement, the provisions of the
Plan shall govern. All references herein to the Plan shall mean the Plan as in
effect on the Date of Grant.



5

--------------------------------------------------------------------------------



14.    Participant Bound by Plan. The Participant hereby acknowledges that a
copy of the Plan has been made available to the Participant and the Participant
agrees to be bound by all the terms and provisions of the Plan.


15.    Binding Effect. Subject to the limitations stated above and in the Plan,
this Agreement shall be binding upon the Participant and the Participant’s
successors in interest and the Company and any successors of the Company.


[signature page follows]



6

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the Company, the Partnership and the Participant have
executed this Agreement as of the date first set forth above.




CHATHAM LODGING TRUST                DENNIS CRAVEN


Name:
/s/ Eric Kentoff
 
 
/s/ Dennis Craven
 
 
 
 
 
Title:
Vice President and Secretary
 
 
 
 
 
 
 
 
 
 
 
 
CHATHAM LODGING, L.P.
 
 
 
 
 
 
 
 
By: Chatham Lodging Trust,
 
 
 
its General Partner
 
 
 
 
 
 
 
 
Name:
/s/ Eric Kentoff
 
 
 
 
 
 
 
 
Title:
Vice President and Secretary
 
 




7